Citation Nr: 1046813	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of a reduction of the disability rating for left knee 
osteochondritis desiccans with arthritis (hereinafter, left knee 
disability) from 20 percent to 10 percent, effective April 1, 
2006 until February 8, 2009.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to November 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the RO in 
Chicago, Illinois, which reduced the Veteran's left knee 
disability rating from 20 percent to 10 percent, effective April 
1, 2006.  

During the pendency of the appeal, the Veteran underwent a total 
knee replacement on February 9, 2009.  The RO awarded a temporary 
total rating beginning on February 9, 2009, with a permanent 
rating of 30 percent effective April 1, 2010.  These actions have 
raised the Veteran's disability rating beyond the pre-reduction 
level, effectively eliminating the reduction on and after 
February 9, 2009.  Thus, the Board has recharacterized the issue 
on appeal to address the time period when the reduction was in 
effect.  

Further, the Veteran requested a personal hearing before a 
Veterans Law Judge at the RO in his November 2007 substantive 
appeal but failed to report for the hearing scheduled in November 
2010.  No cause has been offered for this failure.  Thus, the 
request is deemed withdrawn.  The Board will, therefore, proceed 
to adjudicate the Veteran's appeal.  38 C.F.R. § 20.704(d) 
(2010).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing 
the disability rating for the Veteran's service-connected left 
knee osteochondritis desiccans with arthritis, to include proper 
notification of the proposal to reduce the disability rating and 
giving him an opportunity to submit evidence.

2.  The evidence shows that, at the time of the effective date of 
the 20 percent rating (December 15, 2003), the Veteran had range 
of motion in the left knee of 0 to 100 degrees, with painful 
motion, a varus deformity, effusions into the joint, an antalgic 
gait, atrophy of the left quadriceps, maintained reflexes and 
sensory function in the lower extremity and bone on bone 
arthrosis.  

3.  The 20 percent disability rating for the Veteran's service-
connected left knee osteochondritis desiccans with arthritis had 
been in effect for less than five years at the time it was 
reduced to 10 percent, effective on April 1, 2006.

4.  At the time of the rating reduction (from 20 percent to 
10 percent) on April 1, 2006, the Veteran's left knee 
osteochondritis desiccans with arthritis did not present with an 
antalgic gait, a varus deformity or left quadriceps atrophy, but 
continued to have a range of motion in the left knee of 0 to 100 
degrees, not diminished on repetition, with medial joint line 
tenderness, effusions into the joint, maintained reflexes and 
sensory function in the lower extremity and bone on bone 
arthrosis.  

5.  On and after March 23, 2007, the Veteran's left knee 
disability had returned to a varus deformity.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the 
reduction in ratings prior to effectuating its rating decision of 
January 2006 implementing the proposed reduction.  38 C.F.R. § 
3.105(e) (2010).

2.  On and after April 1, 2006, and prior to March 23, 2007, the 
reduction of the Veteran's disability rating for left knee 
osteochondritis desiccans with arthritis from 20 percent to 10 
percent was warranted, and the requirements for restoration have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.71a, Diagnostic Code 5258 
(2010).

3.  From March 23, 2007 until February 8, 2009, the reduction of 
the Veteran's disability rating for left knee osteochondritis 
desiccans with arthritis from 20 percent to 10 percent was not 
warranted, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.2, 4.13, 4.71a, Diagnostic Code 5258 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Process of Reduction

VA regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2010).  
The law also requires that the veteran be given 60 days to 
present additional evidence showing that compensation should be 
continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO 
issued a rating decision in September 2005, which proposed the 
reduction in the disability rating for the Veteran's service-
connected left knee osteochondritis desiccans with arthritis.  
The Veteran was advised of the proposed reduction on September 
19, 2005.  The Veteran did not respond.  The RO issued a rating 
decision in January 2006, implementing the proposed reduction, 
effective from April 1, 2006.  The Veteran was notified of this 
reduction by letter dated January 18, 2006.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day period 
from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  
Accordingly, making the reduction effective from April 1, 2006, 
was proper under the regulation.

In addition, for ratings in effect for five years or more, there 
are other specific requirements that must be met before VA can 
reduce a disability rating.  See 38 C.F.R. § 3.344 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the appropriate dates to be used for measuring the 
five-year time period, according to VA regulation, are the 
effective dates, i.e., the date that the disability rating 
subject to the reduction became effective is to be used as the 
beginning date and the date that the reduction was to become 
effective is to be used as the ending date.  See Brown v. Brown, 
5 Vet. App. 413, 417-18 (1993).  The veteran was assigned the 
disability rating for his left knee osteochondritis desiccans 
with arthritis in a rating decision of April 2004, effective from 
December 15, 2003.  Therefore, when his rating was later reduced 
effective April 1, 2006, it had been in effect for less than five 
years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding the 
procedure for reductions in ratings properly.  The question that 
remains is whether the evidence on which the reduction was based 
supported the reduction.

II. Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 
and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2010).

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).  When any change in evaluation is to be 
made, the rating agency should assure itself that there has been 
an actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examinations or in use 
of descriptive terms.  See 38 C.F.R. § 4.13 (2010).

Concerning the Veteran's claim for restoration of a 20 percent 
rating for his left knee osteochondritis desiccans with 
arthritis, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the Veteran.  See 38 
U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. App. 
at 421.  In other words, the reduction in the Veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of the 
entire record, whether the evidence reflects an actual change in 
the disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420- 421.

As previously noted herein, by an April 2004 rating action, the 
Veteran was granted a 20 percent disability rating, effective 
from December 15, 2003, for left knee osteochondritis desiccans 
with arthritis under Diagnostic Code (DC) 5099-5258.  The Veteran 
was granted a 20 percent rating under the criteria of DC 5258, 
which compensates dislocated semilunar cartilage with frequent 
episodes of "locking" pain and effusion into the joint.  

The April 2004 rating decision relied on examination and imaging 
reports from 2002, a January 2004 statement from a Dr. H. and a 
February 2004 VA examination report.  The 2002 examination report 
had an impression of status-post medial meniscectomy with bone on 
bone arthrosis.  The imaging report found left suprapatellar 
joint effusion with evidence of osteoarthritis of the left knee.  
The Dr. H. statement indicated that the Veteran had bone on bone 
arthrosis of the left knee and the Veteran was to be scheduled 
for surgery.  The February 2004 VA examination report indicated 
that the Veteran reported pain on walking about two blocks, as 
well as standing.  He had difficulty with his work as a 
transportation supervisor without pain and discomfort.  The 
Veteran reported that he no longer played basketball.  He could 
do some work around the house.  Stiffness, weakness and swelling 
in the knee were reported.  The Veteran had the knee drained 
twice in the previous two months.  The Veteran wore a rubber 
brace on his left knee.  The circumference of the left knee was 2 
cm. greater than the right knee.  He limped, favoring the left 
leg.  The left knee was somewhat distorted, but non-tender and 
not warm.  There was atrophy of the quadriceps in the calf on the 
left side, with weakness at 4/5.  Reflexes were equal and 
present, with no instability.  Flexion was limited by pain at 100 
degrees; extension was to zero degrees with no pain.  There was 
no additional functional limitation resulting from pain, fatigue, 
weakness, and lack of endurance after repetitive use while 
walking.  Range of motion was the same during active, passive and 
repetitive movements.  X-rays showed partial loss of the medial 
femoro-tibial joint space with suggestion of mild subchondral 
cystic and sclerotic changes in the medial femoral condyle.  A 
tiny spur was noted on the lower pole of the patella.  

After the April 2004 rating decision, the Veteran underwent a 
left tibial osteotomy on March 18, 2004, and a surgical revision 
on January 10, 2005.  The Veteran was awarded a temporary total 
rating for convalescence from March 18, 2004, to August 1, 2004, 
and from January 10, 2005, to May 1, 2005.  The Veteran's 20 
percent rating was resumed on May 1, 2005.  The RO informed the 
Veteran that a future examination would be scheduled.  

The Veteran underwent an August 2005 VA examination.  The Veteran 
had very mild effusion.  Ranges of motion were noted as -4 
degrees of full extension to 110 degrees of flexion, limited by 
arthrofibrosis at 110 degrees.  The ranges were the same during 
passive, active and repetitive motions.  There was significant 
medial joint line tenderness.  There was good stability of the 
medial and lateral collateral ligaments.  There was no limitation 
secondary to weakness, fatigability, incoordination or flare-ups.  
The Veteran reported the occasional use of a cane.  The examiner 
diagnosed left knee osteoarthritis, secondary to his previous 
medial menscicectomy and tibial osteotomy.  

The RO proposed and implemented the reduction before the Veteran 
responded with any additional evidence.  The Veteran submitted a 
copy of a March 23, 2007 letter from one doctor to another, 
describing his left knee.  The doctor indicated that the 
appellant had the left osteotomy about fifteen months prior.  He 
had a nonunion with a bone graft, which had healed.  His medial 
compartment degenerative changes had progressed.  He was having 
pain and swelling.  The doctor reported physical examination 
results.  The Veteran had mild effusion and had fallen back into 
a varus deformity.  The Veteran had range of motion of 0/5/115 
with mild to moderate effusion.  Radiographs showed a healed 
osteotomy with intact hardware with bone on bone medial 
compartment.  The doctor provided an impression of left knee 
degenerative changes status post high tibial osteotomy.  
Treatment options were discussed with the Veteran, including 
anti-inflammatory medications, cortisone injection and possible 
total knee arthroplasty.  The doctor indicated that the Veteran 
would call the correspondent doctor when he could no longer 
tolerate his symptoms.  

The Veteran also had J.S., presumably a supervisor, from his 
workplace write a May 2007 letter on his behalf.  J.S. indicated 
that the Veteran had developed a pronounced antalgic gait pattern 
favoring the left leg.  The Veteran's job demanded a great deal 
of walking and movement. 

Finally, while this appeal was pending, the Veteran underwent a 
February 9, 2009, total knee replacement at his place of 
employment, Rush University Medical Center.  Medical records were 
submitted in support of a temporary total rating and a new 
permanent rating, as mentioned in the Introduction.  These 
records do not show the Veteran's course prior to the knee 
replacement.  Thus, they are not relevant to the issue before the 
Board.

The evidence shows that, at the time of the 20 percent rating, 
the Veteran had range of motion in the left knee of 0 to 100 
degrees, with painful motion, a varus deformity, effusions into 
the joint, an antalgic gait, atrophy of the left quadriceps, 
maintained reflexes and sensory function in the lower extremity 
and bone on bone arthrosis.  

The left knee disability has been rated by analogy under 
Diagnostic Code 5099, for an unlisted musculoskeletal disability, 
which in turn is evaluated as semilunar cartilage, dislocated, 
5258, with frequent episodes of "locking," pain and effusion 
into the joint.  (DC 5258).  See 38 C.F.R. § 4.71a (2010).  The 
Board notes that the Veteran's medial semilunar cartilage is not 
dislocated, it is absent.  The Veteran did undergo a medial 
meniscectomy, which is a partial removal of the cartilage.  The 
Veteran is presently, and has been throughout the period on 
appeal, bone on bone, meaning the remaining cartilage has been 
lost.  The Veteran does have episodes of effusions, but he has 
not complained of "locking."  

The Veteran has also been diagnosed with osteoarthritis, which is 
also called degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  Id.

The criteria for ratings on limitation of motion of the knee are 
in two groups, limitation of flexion and limitation of extension.  
Id.  Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 degrees, a 
10 percent evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 50 
percent evaluation if extension is limited to 45 degrees.  See 38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

As shown by the 2004, 2005, and 2007 measurements, the Veteran's 
extension has been to at least 0 degrees and his flexion has been 
to at least 100 degrees on each occasion.  These measurements 
greatly exceed the minimums required for compensable ratings 
under either DC 5260 or 5261 for limitation of motion.  

Returning to the criteria of DC 5003, when the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  The appellant already 
receives a 10 percent rating under DC 5258, for symptomatic 
cartilage removal.  The symptoms he presents are effusions with 
pain in the joint, with occasional need for a cane.  The Board 
finds that these are the same symptoms that would be compensated 
by a separate rating for degenerative arthritis.  The Board is 
prevented from assigning two ratings for the same symptoms.  See 
38 C.F.R. § 4.14.  A separate rating under DC 5003 is not 
warranted.  The Board turns to other possibly applicable 
Diagnostic Codes.

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a 
veteran who has arthritis and instability of the knee might be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  Knee instability is rated under DC 5257.  38 C.F.R. 
§ 4.71a, DC 5257 (2010).  The 2004, 2005, and 2007 evaluations do 
not show joint instability.  The Veteran did have a varus 
deformity in 2004, which was not present in 2005 and returned in 
2007.  Even when the varus deformity was discovered in 2007, the 
Veteran's knee was stable on examination.  The May 2007 statement 
from J.S. shows the presence of an antalgic gait, not noted at 
the 2005 VA examination.  The Board notes that a varus deformity 
is not among those symptoms addressed by the DC 5258 for 
cartilage symptoms and is not among those symptoms addressed by 
DC 5003 for osteoarthritis.  The Board finds that the presence of 
the varus deformity with an antalgic gait is consistent with 
lateral instability of the knee.  As the ligaments were otherwise 
intact, the Board finds that the disability revealed a "slight" 
impairment.  Under the General Counsel opinion, a separate 10 
percent may be awarded for lateral instability.  The Board 
concludes that, as of March 23, 2007, the criteria for a separate 
ten percent rating were met, and that restoration of the 20 
percent rating is warranted.  

The Veteran's rating was assigned a temporary total rating due to 
two surgeries, an initial surgery for a tibial osteotomy, and a 
surgical revision for nonunion of the tibia.  This raises the 
possibility of a rating for tibial impairment under DC 5262, 
impairment of the tibia and fibula.  A rating is available for 
nonunion with loose motion, requiring a brace.  The Board notes 
that the reduction went into effect after the surgical revision, 
which, according to the above evidence, was successful in 
correcting the nonunion.  To the extent that a rating is 
available for malunion, the 2005 and 2007 examination reports do 
not mention malunion of the tibia.  In the absence of evidence 
demonstrating the existence of malunion, the Board concludes that 
a rating under DC 5263 is not warranted.  

Additional Diagnostic Codes provide for additional ratings for 
disabilities of the knees depending on the symptoms shown.  Since 
the record does not show that the Veteran's knee disorder 
involves ankylosis, an additional rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  The Veteran was 
noted to have -4 degrees of extension, indicating hyperextension, 
at his 2005 VA examination.  Diagnostic Code 5263 rates genu 
recurvatum, acquired, traumatic, with weakness and insecurity in 
weight-bearing objectively demonstrated.  The examination does 
not support findings of weakness or insecurity in weight-bearing.  
The hyperextension was not found in the 2007 examination.  The 
Board finds that the criteria of DC 5263 are not met.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  The Veteran had pain in the left knee on 
examination in 2005, but no additional functional limitation on 
repetitious motion.  The Veteran's complaints of pain and 
effusions were explicitly rated under his presently assigned 
disability rating.  The Board concludes that the DeLuca criteria 
would compensate the Veteran twice for the same symptoms.  A 
further increase is not warranted under the rule of DeLuca.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the January 2006 rating 
decision (which implemented the proposed reductions effective 
from April 1, 2006) fully supported the RO's conclusions that an 
improvement in the Veteran's left knee disability had occurred, 
in that there was no antalgic gait, atrophy or varus deformity.  
Hence, the symptomatology and manifestations of the Veteran's 
left knee osteochondritis desiccans with arthritis did not meet 
the criteria for a 20 percent rating under DC 5099-5258.  On and 
after March 23, 2007, however, the criteria for a 20 percent 
rating were met due to the presence of antalgic gait and varus 
deformity.  The Board concludes that restoration of the 
20 percent rating was warranted between March 23, 2007 and 
February 8, 2009.


ORDER

Entitlement to restoration of a 20 percent evaluation for left 
knee osteochondritis desiccans with arthritis is denied between 
April 1, 2006 and March 22, 2007.

Restoration of a 20 percent rating for left knee osteochondritis 
desiccans with arthritis is granted, effective between March 23, 
2007 and February 8, 2009, subject to the regulations governing 
the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


